Citation Nr: 0304225	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  94-24 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE


Entitlement to an effective date prior to October 16, 1999, 
for assignment of a 70 percent evaluation for post-traumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Jeffrey Wood, Attorney at Law


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from July 1966 to 
May 1969.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from a September 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, granting service connection and 
assigning a 10 percent evaluation for PTSD effective from the 
February 26, 1993.  That decision was appealed by the 
veteran, and the Board by an October 1996 decision granted a 
30 percent evaluation for PTSD.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court), 
resulting in a Court-approved Joint Motion for Remand 
vacating the October 1996 Board decision.  The Board in April 
1998 remanded the case pursuant to the joint motion.  

Following appropriate development, the RO in a December 1999 
decision granted a higher initial PTSD rating of 30 percent 
for the period from February 26, 1993 to October 15, 1999, 
and granted a 70 percent rating for the period beginning 
October 16, 1999.  In April 2000, the Board denied higher 
evaluations for each period.  The veteran continued his 
appeal to the Court, but in January 2000, also submitted a 
notice of appeal with the December 1999 RO decision, 
contending that an effective date prior to October 16, 1999 
was warranted for the assignment of a 70 percent evaluation 
for PTSD.  The Court in a July 2002 Order approved a Joint 
Motion for Remand and to Stay Further Proceedings, for the RO 
to issue a statement of the case responsive to the veteran's 
January 2000 notice of disagreement.  The July 2002 Order 
vacated the Board decision, in part, to the extent that it 
denied an earlier effective date for assignment of a 70 
percent evaluation for PTSD.  


REMAND

As discussed above, the veteran in January 2000 submitted a 
notice of disagreement with the October 16, 1999 effective 
date assigned for the grant of a 70 percent evaluation for 
PTSD.  An appeal had been perfected as to the issue of what 
evaluation is warranted for PTSD beginning from the date of 
service connection in February 26, 1993, and indeed the Board 
in its now-vacated-in-part April 2000 decision addressed the 
rating to be assigned for the period from February 26, 1993 
through October 15, 1999.  See Manlincon v. West, 12 Vet. 
App. 238, 240-241 (1999) (when considering rating to be 
assigned with service connection, staged ratings to be 
considered for all periods beginning with the effective date 
of service connection).  However, pursuant to the July 2002 
Court Order, the RO must issue a statement of the case 
responsive to the notice of disagreement submitted by the 
veteran in January 2000 regarding the effective date of 
assignment of the 70 percent rating.  No portion of the April 
2000 Board decision was otherwise appealed.  Hence, this 
REMAND is issued pursuant to Manlincon. 

While the case is subject to Remand, the Board takes the 
opportunity to request as-yet not requested VA medical 
records from the VA outpatient psychiatric clinic in 
Jacksonville, Florida, and from the Gainesville, Florida VA 
Medical Center from both for the periods from February 1993 
through October 1997, and from August 1998 through October 
1999.  The veteran has reported treatment at these 
facilities.  

The case is therefore REMANDED to the RO for the following 
development:

1.  RO should request all VA outpatient 
treatment records from VA psychiatric 
outpatient clinic in Jacksonville, 
Florida, and all VA outpatient treatment 
and hospitalization records from the VA 
Medical Center in Gainesville, Florida, 
for the periods from February 1993 
through October 1997, and from August 
1998 through October 1999.  All records 
and responses received should be 
associated with the claims folder.  

2.  Thereafter, RO should review the 
issue of the entitlement to an effective 
date prior to October 16, 1999, for 
assignment of a 70 percent evaluation 
for PTSD.  This review must include 
taking any appropriate action necessary 
under the VCAA, including particularly 
full compliance with the notice 
provisions as defined in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  If 
the benefit remains denied, unless the 
appeal is withdrawn in writing by the 
veteran, the RO must issue a statement 
of the case responding to the January 
2000 notice of disagreement.  The 
appellant and his representative are 
advised that they will have sixty days 
from the date of mailing of the 
statement of the case to submit a 
substantive appeal as to this issue.  If 
a timely substantive appeal is not 
received, no further action is required 
by the RO as to this issue.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).



